Citation Nr: 0941680	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-14 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
cervical spine radiculopathy.  

2.  Entitlement to service connection for a thoracic spine 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1976 to 
July 1979, and from January 1980 to February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 letter to the Veteran 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied the Veteran's 
request to reopen his claim for service connection for 
cervical spine radiculopathy on the grounds of no new and 
material evidence, and an April 2003 rating decision that 
denied service connection for a thoracic spine condition.  


FINDINGS OF FACT

1.  An October 1991 Board decision that denied service 
connection for a neck condition was not appealed.

2.  In correspondence dated in December 2002 the Veteran 
requested that his previously denied claim for service 
connection for a neck condition be reopened.

3.  Evidence compiled since the October 1991 Board decision 
regarding service connection for a neck condition is new, but 
does not raise a reasonable possibility of substantiating the 
claim.

4.  The Veteran complained of and was treated for upper 
thoracic pain during service but the record contains no 
competent evidence of a current thoracic spine disorder that 
may be related to service.  


CONCLUSION OF LAW

1.  The October 1991 Board decision denying service 
connection for a neck condition is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection a neck 
condition has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A chronic thoracic spine disability was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence - cervical spine radiculopathy

In a decision dated in October 1991, the Board denied service 
connection for a back condition based on the lack of a 
diagnosis or treatment for a neck condition during service.  
The decision of the Board is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In December 2002 the Veteran requested his previously denied 
claim for service connection for cervical spine radiculopathy 
be reopened.  In a notice letter dated in April 2003 the RO 
informed the Veteran of the decision that denied reopening 
the claim as the evidence received was not new and material.  
The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for cervical spine radiculopathy is based on the 
same diagnosis and factual basis as the time the case was 
last decided on the merits, new and material evidence is 
necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the October 1991 Board 
decision included the Veteran's service treatment records 
(STRs) dating from May 1977 to February 1988 that showed that 
the Veteran fell down stairs in January 1985.  He also fell 
in February 1980 while playing volleyball and hurt his neck 
and shoulder.  Diagnosis was muscle strain.  He continued to 
complain of and receive treatment for back and neck pain.  A 
June 1979 separation examination marked the Veteran's spine 
as normal.  A medical board examination dated in December 
1987 marked the Veteran's spine, head, and neck as normal.  
Post service medical records show that in August 1989 the 
Veteran complained of neck pain that radiated into his chest.  
In October 1989 he was diagnosed with cranial radiculopathy.  
Also included were various private medical records that 
included an October 1989 diagnosis of chronic radiculopathy 
in C5-T1.  The Veteran was sent a cervical collar and treated 
with medication.  

Evidence compiled since the October 1991 Board decision 
includes VA medical records dating from February to June 2002 
that show the Veteran complained of pain in his neck and 
shoulders.  He was diagnosed with cervical radiculopathy and 
cervical spondylosis.  Social Security Administration (SSA) 
records were also received.  A December 2003 SSA decision 
found that the Veteran had undergone medical improvement in 
his claimed disabilities, including disc degeneration and 
mild spondylosis in his neck.  During a November 1996 Board 
hearing the Veteran testified that he fell while playing 
volleyball in February 1980 and that he hurt his neck.  The 
VA medical records and private treatment records compiled 
since the October 1991 Board decision, while new, are not 
material to the issue of service connection.  Further, the 
evidence in the treatment records is cumulative and redundant 
of that already of record at the time of the prior final 
denial of the issue on the merits.  Moreover, his testimony 
regarding his neck injury suffered while playing volleyball 
is also cumulative and redundant.  There is still no 
competent probative evidence that links the Veteran's current 
cervical spine radiculopathy to service.  The evidence thus 
does not raise a reasonable possibility of substantiating the 
Veteran's claim for service connection.  New and material 
evidence having not been found, the Veteran's request to 
reopen his claim must be denied.

Service connection - thoracic spine

The Veteran also claims service connection for a thoracic 
spine condition, which he attributes to falling down stairs 
while in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. 
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

STRs show that the Veteran injured his back getting off a 
ladder in April 1979.  The next day he was diagnosed with 
upper thoracic pain.  In a June 1979 report of medical 
history, the Veteran marked that he had recurrent back pain.  
A June 1979 separation examination marked the Veteran's spine 
as normal.  He reported that he hit his back when he fell 
down stairs in January 1985.  Diagnosis was slight contusion.  
A medical board examination dated in December 1987 also 
marked the Veteran's spine as normal.  In a report of medical 
history for the medical board examination, the Veteran marked 
that he had no recurrent back pain.  

VA medical records include an October 1989 report of the 
Veteran complaining of a burning sensation between his 
shoulder blades.  Physical examination found deep tendon 
reflexes to be 1+ in upper extremities.  No diagnosis was 
provided.  A January 1990 MRI of the thoracic spine was 
unremarkable.  The impression was negative.  

The Veteran has maintained that he has a current thoracic 
spine condition.  As to this matter, the Board must assess 
his credibility.  Recently, the Federal Circuit issued 
Davidson v. Shinseki, ___ F. 3d ___ (Fed. Cir. Sept 14, 
2009), which stated that 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical 
evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that he has a current thoracic spine 
condition that was caused by his military service.  The Board 
also believes that the Veteran is sincere in expressing his 
opinion with respect to the etiology of such a condition.  

However, in order to be considered for service connection, a 
claimant must first have a disability.  Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (there can be no valid claim absent proof of 
a present disability).  Here, the medical evidence does not 
show that the Veteran has a current thoracic spine disorder.  
In the absence of competent medical evidence of a current 
disorder and of any competent evidence relating the claimed 
current disorder to service, service connection for a 
thoracic spine condition must be denied.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 
1328. 

Moreover, he United States Court of Appeals for Veterans 
Claims (Court) has in the past held that there must be a 
diagnosis of an underlying disability to establish a claim 
for service connection.  Pain alone is not a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that the Veteran has not been accorded a C&P 
examination in regards to a thoracic spine condition.  
However, the Board finds that the evidence, discussed above, 
which indicates that the Veteran was not diagnosed with or 
treated for to a thoracic spine condition during service and 
does not have a current diagnosis of a thoracic spine 
condition, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2009).  As both lay and 
medical evidence militates against the claim, and in fact 
indicates that the Veteran currently does not have a thoracic 
spine condition, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in January 2003 the Veteran was advised of 
the information and evidence necessary to reopen his claim 
for service connection for a neck condition, and of the 
evidence needed to substantiate the underlying claim for 
service connection.  He was also advised of the evidence that 
VA would seek to provide; and of the information and evidence 
that he was expected to provide.  Although the Veteran was 
not informed of how VA establishes disability ratings and 
effective dates in accordance with Dingess/Hartman, service 
connection is being denied and no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  The Board thus finds that 
the Veteran was provided adequate notice in accordance with 
38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.  

As to VA's duty to assist, STRs, VA treatment records, and 
private medical records have been obtained and associated 
with the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for cervical spine 
radiculopathy is not reopened and the claim remains denied.

Service connection for a thoracic spine condition.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


